OPINION.
Kokner, Chairman:
The Commissioner has determined no deficiency for the year 1920; hence, we are without jurisdiction to deter*737mine the issue pertaining to that year. Appeal of R. P. Hazzard Co., 4 B. T. A. 150; Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.
The only issue raised is the deduction to which the petitioner is entitled for depreciation of auto trucks. The petitioner’s total investment in auto trucks, at the beginning of the year 1921, was $6,410.19. During the year 1921, it acquired two Ford auto trucks of the light delivery type, at a total cost of $1,415. The average useful life of the auto trucks in use at January 1, 1921, based on the life of each truck from the date of acquisition, and of the two auto trucks acquired in 1921, was 5 years. A reasonable allowance for wear and tear of the auto trucks, for the year 1921, is 20 per cent of $6,410.19 plus 10 per cent of $1,415, or a total of $1,423.54.
Judgment will be entered on 10 days’ notice, in accordance with Rule 50.